Appellant urges error on our part in declining to sustain his contentions as set out in bills of exception Nos. 2, 7 and 13. Referring to bill of exceptions No. 2, there seems no doubt of the proposition that what was done and said by Haley, appellant and all the members of their party at the time the officers were watching them and at the time the shooting took place, was part of the res gestae of the transaction. The still upon which the liquor was being manufactured, was in operation and appellant and the others were apparently engaged in the actual doing of *Page 262 
the thing which constituted the offense charged herein. Mel Haley was in the act of leaving the other parties and going out to do his part in carrying on said transaction, viz: acting as a picket for the others, when the shooting began. We think it clear that what was said and done by Haley and also by the officers who began shooting at him when he offered to shoot at them, was part of the res gestae.
Bill of exceptions No. 7 complains of the rejection of testimony as to where the wounds were that were inflicted upon Haley. We cannot see how the question of the location of said wounds could have possibly affected the issue as to the guilt or innocence of this appellant in the manufacture of intoxicating liquor.
The complaint evidenced by bill of exceptions No. 13 is the rejection of testimony of witnesses who went to the scene of the difficulty later and attempted to place themselves in the position occupied by the officers, and who offered to give evidence upon this trial of the facts that from their position they could not see and identify persons down at the place where the still had been located. None of the parties present at the time were at the place on the night in question and it appears manifest that they could not meet the requirements laid down by our decisions for the receipt of experimental testimony, i.e., that it must be shown that the experiment was made under the same or similar circumstances and situations as those which surrounded the actual occurrence.
Believing none of the propositions advanced by appellant in his motion to be sound, same will be overruled.
Overruled.